UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4799



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICKY FRANKLIN SWINDELL, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-98)


Submitted:   June 24, 2005                 Decided:   July 19, 2005


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Pursuant to a plea agreement, Ricky Franklin Swindell

pled guilty to possession with intent to distribute cocaine base

and brandishing a firearm during a drug trafficking crime in

violation of 21 U.S.C. § 841(a)(1), (b)(1) (2000) and 18 U.S.C.

§ 924(c)(1)(A)(ii) (2000). Swindell was sentenced to the statutory

mandatory minimum for both offenses, which totalled 204 months’

imprisonment.      Swindell’s plea agreement reserved the right to

appeal the court’s denial of his motion to suppress.           Counsel has

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), raising the suppression issue.         Counsel concedes, however,

that the issue is not meritorious.        Although notified of his right

to do so, Swindell has not submitted a pro se supplemental brief.

              This Court reviews factual findings underlying a district

court’s suppression determination for clear error and the district

court’s legal conclusions de novo.         United States v. Rusher, 966

F.2d 868, 873 (4th Cir. 1992).      When a suppression motion has been

denied, this Court reviews the evidence in the light most favorable

to the Government.       United States v. Seidman, 156 F.3d 542, 547

(4th Cir. 1998).

              “An officer may, consistent with the Fourth Amendment,

conduct   a    brief,   investigatory   stop   when   the   officer   has   a

reasonable, articulable suspicion that criminal activity is afoot.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000); Terry v. Ohio, 392


                                  - 2 -
U.S. 1, 30 (1968).     To conduct a Terry stop, there must be “at

least a minimal level of objective justification for making the

stop.”   Id.    Reasonable suspicion requires more than a hunch but

less than probable cause and may be based on the collective

knowledge of officers involved in an investigation.    Id; see also

United States v. Hensley, 469 U.S. 221, 232 (1985).

          In assessing police conduct in a Terry stop, courts must

look to the totality of the circumstances.        United States v.

Sokolow, 490 U.S. 1, 8 (1989).

     Generally speaking, a "seizure" warranting protection of
     the Fourth Amendment occurs when, in view of the totality
     of the circumstances surrounding the "stop," a reasonable
     person would not feel free to leave or otherwise
     terminate the encounter. . . . In applying the totality
     of the circumstances test, courts look to numerous
     factors including the time, place and purpose of the
     encounter, the words used by the officer, the officer's
     tone of voice and general demeanor, the officer's
     statements to others present during the encounter, the
     threatening presence of several officers, the potential
     display of a weapon by an officer, and the physical
     touching by the police of the citizen.

United States v. Weaver, 282 F.3d 302, 309-10 (4th Cir. 2002)

(citations omitted).

          Officers conducting a lawful Terry stop may take steps

reasonably necessary to protect their personal safety, check for

identification, and maintain the status quo.   Hensley, 469 U.S. at

229, 235; see also United States v. Moore, 817 F.2d 1105, 1108 (4th

Cir. 1987) (brief but complete restriction of liberty is valid

under Terry).    After reviewing all the evidence in the light most


                                 - 3 -
favorable to the Government, we conclude the encounter did not

escalate into an unconstitutional seizure.

           Even if we were to presume that the police officer

illegally detained Swindell, Swindell’s assault on the officer

constituted a new crime.     The investigation into the new crime led

to the discovery of the evidence sought to be suppressed.                This

court has held that “[i]f a suspect's response to an illegal stop

‘is itself a new, distinct crime, then the police constitutionally

may arrest the [suspect] for that crime.’"              United States v.

Sprinkle, 106 F.3d 613, 619 (4th Cir. 1997) (quoting United States

v. Bailey, 691 F.2d 1009, 1017 (11th Cir. 1982)).           “[B]ecause the

arrest for the new, distinct crime is lawful, evidence seized in a

search incident to that lawful arrest is admissible.”              Id.   Here,

the evidence in question was found after the assault.              Therefore,

Swindell’s motion to suppress was properly denied.

           In accordance with the requirements of Anders, we have

reviewed   the   entire   record   in   this   case   and   have    found   no

meritorious issues for appeal.      Accordingly, we affirm Swindell’s

convictions and sentence.     This Court requires counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United State for further review.           If the client requests a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to




                                   - 4 -
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 5 -